                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KEVIN L. ALLEN,

                   Petitioner,                            8:19CV212

      vs.
                                                      MEMORANDUM
SCOTT FRAKES, Director NDCS;                           AND ORDER

                   Respondent.


      This matter is before the court on Petitioner’s motion for permission to
amend his 28 U.S.C. § 2254 habeas petition pursuant to Fed. R. Civ. P. 15 “to
include a valid claim of actual innocence.” (Filing No. 9.) Respondent has notified
the court that he has no objection to Petitioner’s motion. (Filing No. 10.)
Accordingly,

      IT IS ORDERED that:

       1.     Petitioner’s motion for permission to amend (filing no. 9) is granted.
Petitioner shall have until January 8, 2020, to file and serve an amended habeas
petition that clearly presents all of his claims for relief. To be clear, Petitioner
must set forth his claims from his original Petition (filing no. 1) and his proposed
actual innocence claim in his amended petition. Petitioner is warned that the
amended petition will supersede, not supplement, his original Petition.
Petitioner is encouraged to utilize the enclosed form petition for a writ of habeas
corpus under 28 U.S.C. § 2254. Failure to file an amended petition within the time
set by the court will result in dismissal of this matter without further notice to
Petitioner.

      2.     The deadlines set forth in the court’s previously-filed progression
order (filing no. 6) are suspended until further order of the court. Following the
filing of the amended petition, the court will enter a new order progressing
this matter to disposition.

      3.     The clerk of the court is directed to send to Petitioner the Form AO
241 (“Petition for Relief From a Conviction or Sentence By a Person in State
Custody”).

      4.    The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: January 8, 2020: check for
amended petition.

      Dated this 9th day of December, 2019.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge




                                       2
